Abatement Order filed May 30, 2019




                                     In The

                    Fourteenth Court of Appeals
                                 ____________

                             NO. 14-19-00166-CV
                                 ____________

HARRIS COUNTY SPORTS & CONVENTION CORPORATION, Appellant

                                       V.

                    NICOLE FINLAN CUOMO, Appellee


                   On Appeal from the 165th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2014-35933

                           ABATEMENT ORDER

      Harris County Sports and Convention Corporation (HCSCC) filed this
interlocutory appeal from an order denying its motion to dismiss signed February
18, 2019. HCSCC timely filed a notice of appeal on February 27, 2019. See Tex. R.
App. P. 26.1(b).

      Following HCSCC’s notice of appeal the trial court signed another order, on
March 7, 2019, in which the court granted HCSCC’s motion to dismiss. On May 14,
2019, appellee Nicole Finlan Cuomo filed a notice of appeal challenging the trial
court’s March 7, 2019 order. HCSSC filed a motion to dismiss Cuomo’s cross-
appeal because the notice of appeal was not timely filed.

      Cuomo alleges she did not receive notice of the March 7, 2019 order until
May 2, 2019. Pursuant to Texas Rule of Civil Procedure 306a, Cuomo must provide
a written order signed by the trial court finding the date when Cuomo first either
received notice or acquired actual knowledge the judgment was signed. See Tex. R.
App. P. 4.2(c); see also LDF Construction, Inc. v. Texas Friends of Chabad
Lubavitch, Inc., 459 S.W.3d 720, 724 (Tex. App.—Houston [14th Dist.] 2015, no
pet.) (the date must be established by competent proof and included in a written order
signed by the trial judge).

      Accordingly, we order the case abated and remanded to the trial court for a
hearing and entry of an order finding the date when Cuomo first either received
notice or acquired actual knowledge that the March 7, 2019 order was signed. A
supplemental clerk’s record containing the trial court’s order shall be filed with the
clerk of this court on or before July 1, 2019.

      The appeal is abated, treated as a closed case, and removed from this Court’s
active docket. The appeal will be reinstated on this Court’s active docket when the
supplemental clerk’s record is filed in this Court. The Court will also consider an
appropriate motion to reinstate the appeal filed by either party, or the Court may
reinstate the appeal on its own motion. It is the responsibility of any party seeking
reinstatement to request a hearing date from the trial court and to schedule a hearing,
if a hearing is required, in compliance with this Court’s order. If the parties do not
request a hearing, the court coordinator of the trial court shall set a hearing date and
notify the parties of such date.

                                    PER CURIAM